It having been reported to this Court that Michael B. Nitsberg, of New York, N. Y., has been suspended indefinitely from the practice of law in all of the courts of the State of New York, and this Court by order of November 18, 1974 [419 U. S. 1016], having suspended the said Michael B. Nitsberg, from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and that a response has been filed;
It is ordered that the said Michael B. Nitsberg be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.